WALDEN, Judge,
concurring in part; dissenting in part.
I agree that the judgment must be reversed because the plaintiff/appellee was not a legal entity. See Johnston v. Albritton, 101 Fla. 1285, 134 So. 563 (1931).
I respectfully dissent as concerns the directions on remand issued by the majority to substitute various parties for the nonentity, appellee.
In my judgment equitable estoppel is not applicable. Plaintiffs/appellees just made a mistake and I do not find that it was caused by appellants or that appellants did anything wilfully, culpably or negligently to mislead or harm the appellees.
I would reverse the judgment and direct that judgment be entered in favor of appellants.